Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  in claim 6, the language “so as to spaced apart” is inapt.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the language “the cube” (i.e., lines 8, 9, 13, 16, 19) is unclear as claim 1 defines a “first cube” and a “second cube”.  Thus, it is unclear which of these cubes is being referenced.  In claim 1, lines 10 and 11, the language “at respective sides of bottom faces of the first polyhedral piece” is indefinite as it would appear that the first polyhedral piece has only one bottom face.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (GB 2,111,395).  Regarding claim 1, Tsang discloses a polyhedral toy comprising a plurality of polyhedral pieces.  Note the Abstract of Tsang stating that each of the pieces comprises three quadrangular (i.e. square based) pyramids fused together.  Tsang teaches that each puzzle piece has three square faces (10, 20, 30) each perpendicular to the other two, the apexes of the three pyramids meet at the center of the cube and the triangular faces coincide with triangular faces other pyramids.  Note page 1, lines 40-61.  Further, Tsang teaches that the puzzle pieces are hinged together in order to form a cubic arrangement.  Note also page 1, lines 110-115 stating that the puzzle elements can be hinged together differently in order to provide other configurations.  Regarding the limitation for the toy to comprise twelve quadrangular pyramid .  
Regarding the limitations directed to the particular connection between the polyhedral pieces for forming the first and second cubes, Tsang teaches the connection between his pieces for forming a cubic configuration.  Tsang states that two of the fused elements may be fitted together to form a complete cube.  Note page 1, lines 53-61.  As stated above, it would have been obvious to one of ordinary skill in the art to separate the fused pieces into separate quadrangular pyramids in order to alter the difficulty and to permit the user to construct a particular shape with the toy.  The fused pieces when divided into separate quadrangular pyramids appear to meet the claim limitations as Tsang teaches that the apexes of the three pyramids meet at the center of the cube and the bases define faces of the cubes.  In the alternative, it is noted that Tsang suggests 
Regarding claims 2-4, note page 1, lines 8-19 stating that two identical puzzles may be provided and inter-nested together.  The inter-nesting defines male/female fitting as recited.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (GB 2,111,395) in view of Busing (4,323,244).  Regarding claim 5, note page 1, lines 62-76 of Tsang stating that the pieces are hinged together at the edges (40).  However, Tsang does not teach the use of one coupling member for coupling the twelve pieces.  Busing reveals that it is known in the art of connected polyhedral puzzles to provide the pieces of the puzzle with either hinges (16) that connect the pieces for movement or to provide a preprinted surface film (73) that connects the pieces for movement.  Note Figure 4 and column 3, lines 30-44 of Busing teaching the hinges.  Note Figures 20-23 and column 4, lines 38-45 teaching the preprinted surface film.  The preprinted surface film defines one coupling member for coupling the polyhedral pieces together.  It would have been obvious to one of ordinary skill in the art to replace the hinges of Tsang with the preprinted surface film as taught by Busing in order to provide an alternative means for hingedly securing the polyhedral pieces together.  
Regarding claim 6, the combination of Tsang in view of Busing defines a coupling member that couples the pieces such that they are spaced apart from one another.  For example, during pivoting, the pieces would be spaced apart from one another.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsang (GB 2,111,395) in view of Busing (4,323,244) and Snyder (4,063,725).  Regarding claim 7, the .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEVEN B WONG/Primary Examiner, Art Unit 3711